Citation Nr: 0334305	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision.  In that decision, 
the RO denied the issue of whether new and material evidence 
had been received sufficient to reopen a claim for service 
connection for a nervous condition.  The veteran timely 
perfected an appeal of this issue.

In August 2000, the Board remanded this matter indicating 
that the RO's prior consideration of service connection for a 
nervous disorder in September 1958 lacked finality, and that 
the RO should readjudicate the veteran's claim for service 
connection for an acquired psychiatric disorder on a de novo 
basis.

A video conference hearing on this issue was held before the 
Board in June 2001.

In October 2001, the Board remanded this case for additional 
evidentiary development and further adjudication in light of 
the newly enacted Veteran's Claims Assistance Act of 2000.  


FINDINGS OF FACT

A chronic acquired psychiatric disorder, including major 
depression, was not present during service or for several 
years thereafter, and it was not caused by any incident of 
service.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1954 to July 1957.  His report of discharge, Form DD 
214, noted his inservice specialty as an airplane 
installation cableman.  The veteran's enlistment examination, 
dated in January 1954, noted essentially normal findings 
throughout.  In February 1956, he was referred for a 
psychiatric evaluation.  The report of this evaluation, 
performed in March 1956, noted that a mental examination 
failed to reveal any evidence of psychosis or neurosis.  It 
noted that he was an immature, passive dependent character 
with borderline defective intellectual endowment.  The 
examiner indicated that the veteran possessed no 
disqualifying mental defects sufficient to warrant discharge 
from the service.  The report concluded with a diagnosis of 
passive dependency reaction in an immature character with 
borderline mental deficiency.  His separation physical was 
conducted in July 1957.  The examination report noted that 
his psychiatric status was normal.  

In August 1958, the veteran filed a claim seeking service 
connection for a dislocated right knee.  A VA physical 
examination, performed in August 1958, noted his psychiatric 
status as normal.

In April 1997, the veteran filed a claim seeking service 
connection for a nervous disorder.  In support of his claim, 
post service medical treatment records, beginning in 1990, 
were retrieved from a variety of both private and VA 
treatment providers.  A medical treatment report from E. 
Thompson, M.D., dated in February 1997, noted that the 
veteran had been treated by a "Dr. Nelson, psychologist" 
and had been diagnosed with major depression disorder, 
recurrent, moderate.  The report noted that Dr. Nelson wanted 
him on Zoloft, and that Dr. Thompson provided him a 
prescription for three weeks worth.  

A statement from the veteran, dated in July 1997, indicated 
that he is having increasing trouble with his nervous 
condition and depression.  He indicated that he doesn't have 
any records to submit because he cannot afford to go to a 
psychiatrist.  He indicated that he has tried over the years 
to control the problem the best he could.  He also noted that 
he was given a psychiatric examination by the Social Security 
Administration (SSA).  

In November 1998, the RO sent correspondence to the SSA 
requesting copies of the veteran's records.  A report of 
contact, dated in June 1999, noted that SSA had made a search 
of all facilities and they have no medical records relating 
to the veteran.  In June 1999, the RO sent the veteran 
correspondence informing him that SSA did not have his 
medical records, and asked that he provide information 
relating to his alleged SSA claim which may assist in a 
further search for these records.  

A September 1999 treatment report noted his history of 
periods of depression for the past ten years.  He indicated 
that his problems were exacerbated by a lawsuit involving his 
pool business.  He also reported that he and his wife were 
divorced for a short period to protect his assets from the 
lawsuit.  The report concluded with an assessment of some 
depression, no suicidal or homicidal ideation.  A subsequent 
treatment report, dated in late September 1999, noted that he 
received a Dear John letter from his spouse while in the 
service.  It also noted that he incurred the cultural shock 
of going overseas and his having fallen off a 90-foot 
telephone pole injuring his shoulder during his service.  The 
report concluded with a diagnosis of depression, chronic, 
moderate.  

Subsequent treatment reports revealed ongoing treatment for 
major depression.  A June 2000 treatment report noted that 
the depression appears to be under good control.  

In July 2001, the veteran submitted a statement indicating 
that he was able to hide his emotions for many years 
following his active duty service.  Currently, however, he 
cannot stand being in crowds, commotion and noise.

A statement for the veteran's spouse, dated in July 2001, 
noted that she first started dating the veteran in 1957.  She 
noted that his family told her that the veteran had changed 
after serving in the military.  She indicated that she had 
divorced and remarried the veteran on two occasions due to 
his negative behavior.  

In June 2001, a video conference hearing was conducted before 
the Board.  At the hearing, the veteran testified that while 
he was on temporary duty in Mississippi he was burned by the 
gel inside an exploding dummy H bomb.  He noted that he had 
problems with his nerves ever since.  He indicated that his 
nervous problem has caused him trouble maintaining steady 
employment.  When asked when he was first treated for some 
form of mental condition, he indicated that it was about 
three to five years ago.  He indicated that he would have 
sought treatment earlier, but could not afford it.  He 
testified that he was diagnosed as manic-depressive.  

Around November 2001, the RO sent the veteran correspondence 
asking that he identify all private treatment providers who 
have treated him for a psychiatric disorder.  The letter 
indicated that the VA would request these records on the 
veteran's behalf if he completed necessary authorization 
forms, or that he could obtain them and submit them on his 
own.  In November 2001, the veteran responded indicated that 
he had been treated by Dr. Cook and the VA Community Service 
Program in Gadsen, Alabama.  

In October 2002, Dr. Cook responded to the RO's record 
request indicating that she did not treat the veteran in her 
private practice, but may have treated him in the VA's Gadsen 
office.  

In June 2003, a VA mental examination was conducted.  The 
report of this examination noted that the veteran worked at 
his own business for thirty years selling and building 
swimming pools.  He reported current symptoms of anxiousness, 
irritability, low frustration tolerance and fear of crowds.  
The report also noted that he came close to death in the 
military once.  Objective examination revealed his speech to 
be somewhat talkative, mood was alright, affect slightly 
anxious, and a coherent thought process.  Thought content was 
negative for suicidal or homicidal ideations.  Insight and 
judgment were adequate.  The report concluded with an 
assessment of dysthymia with features of anxiety.  It also 
noted a global assessment of functioning (GAF) score of 76.  
The VA examiner opined that is least likely that the 
veteran's current symptoms are related to his prior 
evaluations of immature character with borderline mental 
deficiency and past dependency reaction noted in his 
inservice treatment record dated in February 1956.  He also 
noted that the veteran seemed to be stable from an emotional 
point of view at this point.  

In July 2003, the RO sent correspondence to the veteran 
informing him of the additional information and evidence 
needed to support his claim.  It also indicated that the VA 
would assist him in obtaining any records he identified.  

In July 2003, the veteran submitted a statement indicating 
that he had no additional evidence to submit.  

II.  Analysis

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, to include major 
depression.  Through correspondence, the rating decision, the 
statement of the case, supplemental statements of the case, 
and the Board's prior remands, the veteran has been notified 
with regard to the evidence necessary to substantiate his 
claim, and of his and the VA's respective duties to obtain 
evidence.  All pertinent identified medical records have been 
obtained, and the veteran has been scheduled for the 
appropriate VA examination.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

The veteran claims that he developed a nervous disorder 
secondary to his active duty service.  He attributes this 
condition to his having been injured by an exploding dummy H-
bomb while on temporary duty in Mississippi.  He also 
attributes this condition to his having fallen off a 
telephone pole during service, and his having witnessed an 
injury to another veteran, which required that his leg be 
amputated.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

The evidence shows that the veteran served on active duty 
from January 1954 to July 1957.  In February 1956, he was 
referred for a psychiatric evaluation.  The report of this 
evaluation, performed in March 1956, noted that a mental 
examination failed to reveal any evidence of psychosis or 
neurosis.  The examiner indicated that the veteran possessed 
no disqualifying mental defects sufficient to warrant 
discharge from the service.  He also noted a diagnosis of 
passive dependency reaction in an immature character with 
borderline mental deficiency.  His separation physical was 
conducted in July 1957 and noted that his psychiatric status 
was normal.  

An acquired psychiatric disorder, such as a psychoneurosis or 
psychosis, was not found during service.  There is no 
evidence of a psychosis within the first year after active 
duty as required for presumptive service connection.  

The first reported post-service medical treatment of an 
acquired psychiatric disorder is not until the 1997, twenty 
years after the veteran's discharge from service.  
Subsequent post-service medical records show ongoing 
treatment for a psychiatric disorder, which has been 
primarily classified as major depression.  

There is no competent medical evidence linking a chronic 
acquired psychiatric disorder, first shown several years 
after the veteran's service, with his active duty service.  
The VA examiner, who conducted the June 2003 VA mental 
examination, opined that it was least likely that his 
dysthymia and anxiety are related to his inservice evaluation 
in February 1956 of immature character with borderline mental 
deficiency and past dependency reaction.  The examiner did 
not state that the veteran had a chronic acquired psychiatric 
which began during or was in anyway caused by the veteran's 
service.

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder, including major 
depression, began years after the veteran's active duty and 
was not caused by any incident of service.  The condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 


benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

